Case 2:20-cv-00204-AWA-RJK Document 1-2 Filed 04/24/20 Page 1 of 2 PageID# 53




                                NUMBER FIFTY-ONE (2020)

                    DECLARATION OF A STATE OF EMERGENCY
                     DUE TO NOVEL CORONAVIRUS (COVID-19)

Importance of the Issue

    The Commonwealth of Virginia is monitoring an outbreak of a respiratory illness referred to
as the coronavirus (COVID-19), which has spread from Wuhan, Hubei Province, China to more
than 80 other locations internationally, including the Commonwealth. The Virginia Department
of Health (VDH) has been working with local, state, and federal officials, healthcare and
emergency management experts, and various state agencies to form a COVID-19 Taskforce to
prepare for and respond to this threat. Given recent confirmed occurrences of COVID-19 within
the Commonwealth and in neighboring states, as well as information from the Centers for
Disease Control and Prevention, it is anticipated that the disease will spread.

    Therefore, on this date, March 12, 2020, I declare that a state of emergency exists in the
Commonwealth of Virginia to continue to prepare and coordinate our response to the potential
spread of COVID-19, a communicable disease of public health threat. The anticipated effects of
COVID-19 constitute a disaster as described in § 44-146.16 of the Code of Virginia (Code). By
virtue of the authority vested in me by Article V, Section 7 of the Constitution of Virginia, by §§
44-146.17 and 44-75.1 of the Code, as Governor and Director of Emergency Management and
Commander-in-Chief of the Commonwealth’s armed forces, I proclaim a state of emergency.
Accordingly, I direct state and local governments to render appropriate assistance to prepare for
this event, to alleviate any conditions resulting from the situation, and to implement recovery and
mitigation operations and activities so as to return impacted areas to pre-event conditions as
much as possible. Emergency services shall be conducted in accordance with § 44-146.13 et seq.
of the Code.

   In order to marshal all public resources and appropriate preparedness, response, and recovery
measures, I order the following actions:

   A. Implementation by state agencies of the Commonwealth of Virginia Emergency
      Operations Plan, as amended, along with other appropriate state plans.
Case 2:20-cv-00204-AWA-RJK Document 1-2 Filed 04/24/20 Page 2 of 2 PageID# 54



   B. Activation of the Virginia Emergency Operations Center and the Virginia Emergency
      Support Team, as directed by the State Coordinator of Emergency Management, to
      coordinate the provision of assistance to state, local, and tribal governments and to
      facilitate    emergency      services     assignments       to      other    agencies.

   C. Authorization for the heads of executive branch agencies, on behalf of their regulatory
      boards as appropriate, and with the concurrence of their Cabinet Secretary, to waive any
      state requirement or regulation, and enter into contracts without regard to normal
      procedures or formalities, and without regard to application or permit fees or royalties.
      All waivers issued by agencies shall be posted on their websites.

   D. Activation of § 59.1-525 et seq. of the Code related to price gouging.

   E. Activation of the Virginia National Guard to State Active Duty.

   F. Authorization of a maximum of $10,000,000 in state sum sufficient funds for state and
      local government mission assignments and state response and recovery operations
      authorized and coordinated through the Virginia Department of Emergency Management
      allowable by The Stafford Act, 42 U.S.C. § 5121 et seq. Included in this authorization is
      $1,000,000 for the Department of Military Affairs, if it is called to State Active Duty.

Effective Date of this Executive Order

    This Executive Order shall be effective March 12, 2020, and shall remain in full force and in
effect until June 10, 2020 unless sooner amended or rescinded by further executive order.
Termination of this Executive Order is not intended to terminate any federal type benefits
granted or to be granted due to injury or death as a result of service under this Executive Order.

   Given under my hand and under the Seal of the Commonwealth of Virginia, this 12th day of
March, 2020.




                                                            Ralph S. Northam, Governor


Attest:



Kelly Thomasson, Secretary of the Commonwealth
